ORDER

PER CURIAM.
Defendant appeals his convictions for kidnapping and armed criminal action and the denial of his Rule 29.15 motion. We affirm pursuant to Rule 30.25(b) and Rule 84.16(b).
We further find no jurisprudential purpose would be served by a written opinion in Defendant’s direct appeal. Rule 30.25(b). Nor would an opinion in Defendant’s appeal of his rule 29.15 motion have precedential value. Rule 84.16(b). Therefore, we affirm *146by order. We have provided the parties with a memorandum for their use only.